Exhibit 10.28



 
LETTER OF GUARANTEE
 
Letter of Guarantee No.: ******
 
       Date: 12 November, 2009
 
 
Gentlemen:
 
We hereby issue our irrevocable letter of guarantee number ****** in favour of
EAST GULF SHIPHOLDING, INC (hereinafter called the "BUYER") for account of
Hyundai Mipo Dockyard Co., Ltd., Ulsan, Korea (hereinafter called the "BUILDER")
as follows in connection with the shipbuilding contract dated 11 th day of
November, 2009 (hereinafter called "CONTRACT") made by and between the BUYER and
the BUILDER for the construction of 36,000 DWT class Bulk Carrier having the
BUILDER's Hull No. ****** (hereinafter called the "VESSEL").
 
If, in connection with the terms of the CONTRACT, the BUYER shall become
entitled to a refund of the installment payments of the CONTRACT PRICE (as
defined in Article X.2 of the CONTRACT — "First Installment" through "Fifth
Installment") made to the BUILDER prior to the delivery of the VESSEL, we hereby
irrevocably guarantee, as primary obligor and not as a surety only, the
repayment of the same to the BUYER within thirty (30) days after demand not
exceeding US$ ****** (Say U.S. Dollars ****** only) together with interest
thereon at the rate of ****** per cent (******%) per annum from the date
following the date of receipt by the BUILDER of the first installment payment of
the contract price to the date of remittance by telegraphic transfer of such
refund in relation to such instalment.
 
The amount of this Letter of Guarantee will be automatically increased upon the
BUILDER's receipt of the respective instalment, not more than Four times, each
time by the amount of instalment plus interest thereon as provided in the
CONTRACT, but in any eventuality the amount of this guarantee shall not exceed
the total sum of US$ ****** (Say U.S. Dollars ****** only) plus interest thereon
at the rate of ****** per cent (******%) per annum from the date following the
date of the BUILDER's receipt of each instalment to the date of remittance by
telegraphic transfer of the refund in relation to such installment.
 
       The payment of this Letter of Guarantee shall be made against the BUYER's
first written demand and signed statement certifying that the BUYER's demand for
refund has been made in conformity with Article X of the CONTRACT and the
BUILDER has failed to make the refund within thirty (30) days after the BUYER's
demand. Refund shall be made to the BUYER by telegraphic transfer in United
States Dollars.
 
       In case any refund is made to the BUYER by the BUILDER or by us under
this Letter of Guarantee, our liability hereunder shall be automatically reduced
by the amount of such refund.
 
It is hereby understood that payment of any interest provided herein is by way
of liquidated damages due to cancellation of the CONTRACT and not by way of
compensation for use of money.
 
Notwithstanding the provisions hereinabove, in the event that within thirty (30)
days from the date of your demand from us referred to above, we receive
notification from you or the BUILDER accompanied by written confirmation to the
effect that BUYER's claim to cancel the CONTRACT or BUYER's claim for refundment
thereunder has been disputed and referred to arbitration in accordance with the
provisions of the CONTRACT, we shall under this Letter of Guarantee, refund to
you the sum adjudged to be due to you from the BUILDER pursuant to the award
made under such arbitration immediately upon receipt from you of a demand for
the sums so adjudged and a copy of the award.
 
This letter of guarantee shall become null and void upon receipt by the BUYER of
the sum guaranteed hereby or upon acceptance by the BUYER of the delivery of the
VESSEL in accordance with the terms of the CONTRACT and, in either case, this
letter of guarantee shall be returned to us.
 
All payments under this Letter of Guarantee will be made to you without any
withholding, deduction, set-off or counterclaim of whatsoever nature, and in the
event that any applicable law, other than the laws of USA, requires us to make
any such withholding, deduction, set-off or counterclaim we will pay to you such
gross amounts as will result in your receiving after such withholding,
deduction, set-off or counterclaim the full amount claimed by you in your demand
for repayment from us.
 
This Letter of Guarantee shall not be affected by any time or indulgence granted
to the BUILDER by the BUYER, by (i) any alteration in the terms and conditions
of the CONTRACT, (ii) by any failure, defect, illegality or unenforceability of
the CONTRACT, any of its terms and conditions or any of the BUILDER's
obligations thereunder or (iii) by the insolvency of the BUILDER.
 
This letter of guarantee is assignable and valid from the date of this letter of
guarantee until such time as the VESSEL is delivered by the BUILDER to the BUYER
in accordance with the provisions of the CONTRACT.
 
Any demand under this Letter of Guarantee shall be made in writing and be sent
by fax or delivered by courier to us as follows:


                    Address: ******

       Any notices shall be sent to us by fax at the number specified above or
delivered by courier to the address specified above.
 
This guarantee shall be governed by and construed in accordance with the laws of
England and the undersigned hereby submits to the non-exclusive jurisdiction of
the courts of England.
 
Very truly yours,
 
for and on behalf of
           ******






By:
_/s/******________________                                                                                     By:_/s/******________________
Name:           ******                                                                Name:
******
Title:           ******                                                                Title:   ******

 
